DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/220 has been entered.
 

Status of Application
The Examiner acknowledges receipt of the amendments filed on 11/10/2020 wherein claim 49 has been amended.
Claims 40-50 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 11/10/2020 overcome the rejection of claims 40-49 made by the Examiner under 35 USC 103 over Mathis et al. (US 2008/0248704) in view of Sheridan (US 6103644). This rejection is withdrawn as the references fail to teach coated and uncoated fiber being knitted/woven.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40, 42, 43, 47 and 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray et al. (US 9901128)
Gray teaches a fabric material comprising both superabsorbent polymeric fibers and non-superabsorbent fibers in a layer that is sufficiently porous as to allow air flow, wherein at least some superabsorbent polymer fibers in the fabric material have a coating thereon (see claim 2). The coating is to be evenly distributed over the substrate (fiber surface such as yarn (see column 14, line 46) and comprise an antimicrobial agent (an active compound), water-absorbing or water-folding component, a surfactant and other ingredients such as super absorbent polymers (see column 14, lines 44-65). The article may be made by knitting or weaving the fibers (see column 14, lines 45-46). Thus, in all, Gray suggests an article of clothing having i) yarn, ii) a polymeric matrix comprising a polymer and an active compound dispersed in the polymer wherein the matrix is imbibed along the length of the yarn and iii) a non-imbibed yarn wherein the polymer matrix is not imbibed along its length. Such yields an article of clothing wherein the imbibed yarn is medicated and the non-imbibed yarn is non-mediated (see instant claim 50).
Gray’s clothing article is to comprise sufficient antimicrobial agent such that the article possess “antimicrobial activity” (see column 6, lines 33) (see instant claim 40). It is noted that 
The coating layer is to be applied in a way wherein the coating achieves a controlled placement of the treatment composition. Thus, Gray suggests the coating may be ‘selectively’ applied to a location of the fiber substrate such that placement and release of the active agent is controlled (see column 15, lines 42-45). Moreover, while Gray is silent with regards to the extent of which its coating composition is applied onto the fiber, one of ordinary skill would readily envisage that the entire fiber could be coated with a reasonable expectation for success in releasing the active agent to inhibit microorganisms.
The only difference between Gray and the instant claims is that Gray does not teach the specific combination of components as claimed in a single embodiment (e.g. a yarn coated with a polymer matrix of a polymer and active compound and a non-coated yarn), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Gray, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various ingredients from within Gray's disclosure, to arrive at compositions


Claims 41, 44-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray et al. (US 9901128) as applied to claims 40, 42, 43, 47 and 49-50 above, and further in view of Mathis et al. (US 2008/0248704), evidenced by Wikipedia:Menthol.
Gray fails to teach the polymer matrix comprising a hydrophobic polymer wherein the polymer matrix is cross-linked.
Mathis is directed to fibers comprising a hydrophobic active component and a film-forming polymeric binder (see claim 1) wherein the active component may be a compound that has moisturizing properties, a soothing effect on the skin or an antimicrobial such as menthol (see [0032] and claim 2) (see instant claim 41). Mathis teaches that menthol is to be used in the fiber so as to contribute towards the equilibrium of the cutaneous layer, prevent water loss and wrinkling, freshen the skin and counteract signs of fatigue, improve dermal drainage and act against oxidative stress (see [0044]-[0054]). It is noted that menthol, when in a dried state such as in the fiber of Mathis, exists in a crystalline state (see evidence Wikipedia:Menthol) (see instant claim 46). The fibers of Mathis can be structured into a clothing garment (see [0003]).
The polymeric binder is to be crosslinked with a hydrophobic polymer (epichlorohydrin-crosslinked polyamindoamine) (see claim 4) (see instant claims 44 and 45). It is taught that the use of the polymeric binder improves wearer comfort (see abstract). 
Thus, it would have been obvious to a) include menthol into the Gray’s composition so as to provide the myriad benefits such as freshening the skin and counteracting signs of fatigue, and b) to use the crosslinked polymeric binder on the fibers of Gray so as to enhance comfort of the clothing article when worn. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611